DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland et al. (US Serial No. 2016/0137839), as evidenced by Gelest (DMS-R31 Safety Data Sheet) .
Regarding claims 1-10 and 11; Rolland et al. teaches, in a preferred embodiment, a composition comprising 40 parts by weight of DMS-R31 (methacryloxypropyl terminated polydimethylsiloxane, 100 parts), 20 parts by weight of isobornyl acrylate (monofunctional monomer, 50 parts based on 100 parts of methacryloxypropyl polydimethylsiloxane), and 1 part by weight of phenylbis(2,4,6-trimethylbenzoyl) phosphine oxide (photoinitiator, 2.5 parts based on 100 parts of methacryloxypropyl polydimethylsiloxane) [Ex64].  DMS-R31 has the following structure 
    PNG
    media_image1.png
    107
    545
    media_image1.png
    Greyscale
with a molecular weight of about 25,000; thus n~ 333 (as calculated by Examiner).
Gelest (DMS-R31 Safety Data Sheets) provides evidence that DMS-R31 has a molecular weight of about 25,000 g/mol.
Regarding claim 10; Rolland et al. teaches the composition comprises isobornyl acrylate [Ex64].  The Examiner makes note that the limitations of claim 10 merely define an optional component of the independent claim, wherein the claim requires a monofunctional (meth)acrylate “and/or” a multifunctional (meth)acrylate.  In this case, since Rolland et al. teaches employing isobornyl acrylate, the limitations of claim 10 merely further define the particulars of the multifunctional (meth)acrylate compound and thus are encompassed by the rejection.
Regarding claims 14-16; Rolland et al. teaches the composition has a viscosity of 100, 200, 500, or 1000 cps at room temperature and/or under the operating conditions of the present invention [0036].
Rolland et al. does not explicitly teach the silicone composition has a viscosity of not higher than 2,000 mPa·s at 23°C, and a surface tension of not smaller than 21 mN/m.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a UV curable silicone composition comprising all of the features required by the instant claims 1 and 2 yield a viscosity of not higher than 2,000 mPa-s at 23°C, and has a surface tension of not smaller than 21 mN/m. [0006-0008].  Therefore, the claimed effects and physical properties, i.e. viscosity and surface tension, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 
Regarding claims 17-21; Rolland et al. teaches the composition is printed with a 3D printer, subjected to irradiation (via mercury lamp) [0381], to produce a cured product [Ex64].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Mondt et al. (US Serial No. 2015/0124032), as evidenced by Gelest (DMS-R18 Safety Data Sheet).
	Regarding claims 1-8, 11; De Mondt et al. teaches an inkjet printing method comprising the steps of a) jetting a radiation curable inkjet ink on the outside surface of a packaging and b) curing the radiation curable inkjet ink on the outer surface of the packaging [0035].  De Mondt et al. teaches the radiation curable inkjet ink comprises 6 to 20 wt% of a (meth) acrylated silicone surfactant of the following formula (II), wherein n and m represent integers independently selected from the range of 3 to 300; R1 and R2 represent a methyl or hydrogen; and R4 represents an alkyl group [0086-0089].

    PNG
    media_image2.png
    133
    618
    media_image2.png
    Greyscale

De Mondt et al. teaches the composition further comprises 60 to 95 wt% of polymerizable compounds [0113] selected from the group consisting of one or more polymerizable compounds having at least one acrylate group and at least one vinyl ether group; optionally one or more monofunctional acrylates, difunctional acrylates; and optionally one or more polymerizable compounds selected from trifunctional, pentafunctional, and hexafunctional acrylates [0110]; and 0.1-20 wt% of a photoinitiator [0124].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  In the instance the (meth)acrylated silicone compound is employed in an amount of 20 wt%, the polymerizable compound is employed in an amount of 78 wt%, and the photoinitiator is employed in an amount of 2 wt%; based on 100 parts by mass of the (meth)acrylated silicone compound, the amount of the polymerizable compound is 390 parts and the amount of the photoinitiator is 10 parts (as calculated by Examiner).
De Mondt et al. teaches suitable (meth)acrylated silicone surfactants include, for example DMS-R18 (Gelest), which as a MW of 4500-5500 g/mol (n ~ 56-70) and is of the following formula. 

    PNG
    media_image1.png
    107
    545
    media_image1.png
    Greyscale
Gelest (DMS-R18 Safety Data Sheets) provides evidence that DMS-R18 has a molecular weight of about 4500-5500 g/mol [p3].
Regarding claim 9; De Mondt et al. teaches the composition comprises difunctional acrylates; and optionally one or more polymerizable compounds selected from trifunctional, pentafunctional, and hexafunctional acrylates [0110].  The Examiner makes note that the limitations of claim 9 merely define an optional component of the independent claim, wherein the claim requires a monofunctional (meth)acrylate “and/or” a multifunctional (meth)acrylate.  In this case, since De Mondt et al. teaches employing a multifunctional (meth)acrylate, the limitations of claim 9 merely further define the particulars of the monofunctional (meth)acrylate compound and thus are encompassed by the rejection.
Regarding claim 10; De Mondt et al. teaches the composition comprises monofunctional acrylate, difunctional acrylates; and optionally one or more polymerizable compounds selected from trifunctional, pentafunctional, and hexafunctional acrylates [0110].  The Examiner makes note that the limitations of claim 10 merely define an optional component of the independent claim, wherein the claim requires a monofunctional (meth)acrylate “and/or” a multifunctional (meth)acrylate.  In this case, since De Mondt et al. teaches employing a monofunctional (meth)acrylate, the limitations of claim 10 merely further define the particulars of the multifunctional (meth)acrylate compound and thus are encompassed by the rejection.
Regarding claims 12 and 13; De Mondt et al. teaches the (meth)acrylated silicone surfactant includes only 1 (meth)acrylate groups [0094].  
De Mondt et al. fails to teach the composition explicitly comprises a mixture of to (meth)acrylated silicone compounds, as required by the instant claim.  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
De Mondt et al. teaches that the (meth)acrylated silicone compound is employed in a amount of 5-20 wt% [0076].  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, a ratio that falls within the instantly claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  In the instance the (meth)acrylated compound of De Mondt et al., a mixture of a monofunctional (meth)acrylated silicone and multifunctional (meth)acrylated silicone, is employed in and amount of 20 wt% (10 wt% of a monofunctional (meth)acrylated silicone and 10 wt% multifunctional (meth)acrylated silicone), the limitations of the instant claims are met (each compound is 100 parts by mass).  One of ordinary skill in the art would at once envisage a 1:1 ratio, since a 1:1 ratio is the most common starting point when mixing two components.
Regarding claims 14-17; De Mondt et al. teaches the viscosity of the composition is preferably between 1 and 25 mPas at 25C [0073], and the surface tension is preferably from 22 to 28 mN/m [0071].
Regarding claims 17, 18,  and 20; De Mondt et al. teaches the composition is cured (i.e. cured product) by UV radiation via UV-LED [0051].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767